I cannot fully agree with the conclusions reached by the majority of the court as to what is the reasonable inference from the testimony in this case upon the vital question as to whether or not, in the application of the $250 check in payment of the McLain Company account, Mr. McLain had at least the tacit consent of his partner, Mr. Warren, to so apply it. Warren testified on behalf of the defendants, he was vitally interested in this matter, and he, as an experienced business man, and his attorneys, well versed in the law, must have known that the question of his consent or acquiescence vel non in the application of this $250 check, as made, would largely determine the court's action in sustaining such application or not. Nowhere in his testimony does he state, directly or indirectly, that McLain did not have from him authority to give this check of the Munday Trading Company in payment of the account to which it was applied. He testified as to his official relation with the Bank of Munday; of his lack of connection with the McLain Company; of the automobile trip from Knox City to Munday with Mr. McDonald; of his partnership in the Munday Trading Company with McLain; of the application of the Munday Trading Company for its charter and the difficulties experienced in securing same; but upon this most important question he seems to have maintained a most discreet silence. The writer believes, not so much from what Mr. Warren said, but from what he did not testify, that the court was entirely justified in concluding that in fact Mr. McLain had the authority or acquiescence of his partner in the appropriation of the partnership funds to the purpose to which it was applied. The writer is of the opinion that the judgment of the trial court should be affirmed. *Page 555